UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-CSR CERTIFIED SHAREHOLDER REPORT OF REGISTERED MANAGEMENT INVESTMENT COMPANIES Investment Company Act File Number 811-21726 360 Funds (Exact name of registrant as specified in charter) 420 Lexington AvenueNew YorkNY (Address of principal executive offices) (Zip code) Matrix 360 Administration, LLC. 4520 Main Street Suite 1425 Kansas City, MO64111 (Name and address of agent for service) Registrant's telephone number, including area code: 877-244-6235 Date of fiscal year end:02/28/2014 Date of reporting period: 8/31/2013 ITEM 1. REPORTS TO SHAREHOLDERS The Semi-Annual report to Shareholders of the Stringer Growth Fund, a series of the 360 Funds, for the period ended August 31, 2013 pursuant to Rule 30e-1 under the Investment Company Act of 1940 (the “1940 Act”), as amended (17 CFR 270.30e-1) is filed herewith. Stringer Growth Fund Class A Shares (Ticker Symbol: SRGAX) Class C Shares (Ticker Symbol: SRGCX) Institutional Class Shares (Ticker Symbol: SRGIX) A series of the 360 Funds SEMI-ANNUAL REPORT August 31, 2013 Investment Adviser Stringer Asset Management, LLC 6000 Poplar Avenue, Suite 250 Memphis, TN38119 TABLE OF CONTENTS INVESTMENT HIGHLIGHTS 1 SCHEDULE OF INVESTMENTS 2 STATEMENT OF ASSETS AND LIABILITIES 3 STATEMENT OF OPERATIONS 4 STATEMENT OF CHANGES IN NET ASSETS 5 FINANCIAL HIGHLIGHTS 6 NOTES TO FINANCIAL STATEMENTS 7 ADDITIONAL INFORMATION 13 EXPENSE EXAMPLES 14 BOARD APPROVAL OF INVESTMENT ADVISORY AGREEMENT 16 Stringer Funds SEMI-ANNUAL REPORT Stringer Growth Fund INVESTMENT HIGHLIGHTS August 31, 2013 (Unaudited) The investment objective of the Stringer Growth Fund (the “Fund”) is long-term growth of capital.To meet its investment objective, the Fund will invest primarily in unaffiliated exchange-traded funds (“ETFs”).The underlying ETFs will invest in various securities including, but not limited to, domestic equity securities (including large, mid and small-cap stocks), stocks offered in international markets, including emerging markets, domestic fixed income securities, foreign debt securities, and cash or cash equivalents. The Fund may also invest in alternative sector ETFs, such as commodity and real estate ETFs. The Fund may be appropriate for investors with long-term time horizons who are not sensitive to short-term losses and want to participate in the long-term growth of the financial markets. The Fund seeks to avoid or minimize the effects of inflation on the portfolio.The Fund may also invest directly in domestic equity securities (including large, small and mid-cap stocks), stocks offered in international markets, including emerging markets, and unaffiliated open-end investment companies.At times, the Fund may also invest directly in fixed-income securities. These fixed-income securities, either held directly or through ETFs, may be domestic or foreign, corporate or sovereign, and of any quality or duration. Notwithstanding the foregoing, under normal market conditions, the Fund will generally allocate 100% of its investments to equity securities. The percentages in the above graph are based on the portfolio holdings of the Fund as of August 31, 2013 and are subject to change. 1 Stringer Growth Fund SCHEDULE OF INVESTMENTS August 31, 2013 (Unaudited) SEMI-ANNUAL REPORT Shares Fair Value EXCHANGE-TRADED FUNDS - 94.19% ASSET ALLOCATION FUNDS (3.89%) PowerShares DB G10 Currency Harvest Fund (a) $ SPDR Barclays Convertible Securities ETF EQUITY FUNDS (90.30%) First Trust Multi Cap Value AlphaDEX Fund iShares Global Consumer Discretionary ETF iShares Transportation Average ETF PowerShares S&P 500 Low Volatility Portfolio SPDR S&P Bank ETF SPDR S&P Homebuilders ETF US Equity High Volatility Put Write Index Fund Vanguard FTSE All-World ex-US ETF Vanguard Growth ETF Vanguard Industrials ETF Vanguard Value ETF TOTAL EXCHANGE-TRADED FUNDS (Cost $9,408,846) SHORT TERM INVESTMENTS - 5.64% Federated Government Obligations Fund, 0.01% (b) (Cost $551,548) TOTAL INVESTMENTS (Cost $9,960,394) - 99.83% $ OTHER ASSETS LESS LIABILITES, NET - 0.17% NET ASSETS - 100% $ Percentages are stated as a percent of net assets. (a) Non-income producing security. (b) Rate shown represents the rate at August 31, 2013, is subject to change and resets daily. The accompanying notes are an integral part of these financial statements. 2 STRINGER FUNDS STRINGER GROWTH FUND STATEMENT OF ASSETS AND LIABILITIES August 31, 2013 (Unaudited) SEMI-ANNUAL REPORT Assets: Investments, atvalue (identified cost $9,960,394) Due from advisor Receivables: Interest 6 Fund shares sold Prepaid expenses Total assets Liabilities: Payables: Investment securities purchased Fund shares redeemed Accrued distribution (12b-1) fees Due to administrator Accrued expenses Total liabilities Net Assets $ Sources of Net Assets: Paid-in capital $ Accumulated net realized loss on investments ) Accumulated net investment loss ) Net unrealized depreciation on investments ) Total Net Assets (Unlimited shares of beneficial interest authorized) $ Class A Shares: Net assets applicable to 494,251 shares outstanding $ Net Asset Value Per Share $ Maximum Offering Price Per Share (a) $ Minimum Redemption Price Per Share (b) $ Class C Shares: Net assets applicable to 291,282 shares outstanding $ Net Asset Value and Offering Price Per Share $ Minimum Redemption Price Per Share (c) $ Institutional Class Shares: Net assets applicable to 185,345 shares outstanding $ Net Asset Value, Offering and Redemption Price Per Share $ (a) A maximum sales charge of 5.50% is imposed on Class A shares. (b) Investments in Class A shares made at or above the $1 million breakpoint are not subject to an initial sales charge and may be subject to a 0.50% contingent deferred sales charge ("CDSC") on shares redeemed within one year from the date of purchase. (c) A contingent deferred sales charge ("CDSC") of 1.00% is imposed in the event of certain redemption transactions made within one year from the date of purchase. The accompanying notes are an integral part of these financial statements. 3 STRINGER FUNDS STRINGER GROWTH FUND STATEMENT OF OPERATIONS August 31, 2013 SEMI-ANNUAL REPORT For the Period Ended August 31, 2013 (a) (Unaudited) Investment income: Dividends $ Interest 21 Total investment income Expenses: Management fees Distribution (12b-1) fees - Class A Distribution (12b-1) fees - Class C Accounting and transfer agent fees and expenses Audit fees Miscellaneous Custodian fees Registration and filing fees Legal fees Trustee fees and expenses Pricing fees Reports to shareholders Insurance 32 Total expenses Less: fees waived and expenses absorbed ) Net expenses Net investment loss ) Realized and unrealized loss: Net realized loss on: Investments ) Net realized loss on investments ) Net change in unrealized depreciation on: Investments ) Net change in unrealized depreciation ) Net loss on investments ) Net decrease in net assets resulting from operations $ ) (a) The Stringer Growth Fund commenced opertations on March 28, 2013. The accompanying notes are an integral part of these financial statements. 4 STRINGER FUNDS STRINGER GROWTH FUND STATEMENTS OF CHANGES IN NET ASSETS August 31, 2013 SEMI-ANNUAL REPORT For the Period Ended August 31, 2013 (a) (Unaudited) Increase (decrease) in net assets from: Operations: Net investment loss $ ) Net realized loss on investments ) Net unrealized depreciation on investments ) Net decrease in net assets resulting from operations ) Capital share transactions (Note 2): Increase in net assets from capital share transactions Increase in net assets Net Assets: Beginning of year - End of year $ Accumulated net investment loss $ ) (a) The Stringer Growth Fund commenced opertations on March 28, 2013. The accompanying notes are an integral part of these financial statements. 5 STRINGER FUNDS STRINGER GROWTH FUND FINANCIAL HIGHLIGHTS August 31, 2013 SEMI-ANNUAL REPORT The following tables set forth the per share operating performance data for a share of capital stock outstanding, total return ratios to average net assets and other supplemental data for the period indicated. Class A Class C Institutional Class For the For the For the Period Ended Period Ended Period Ended August 31, 2013 (a) August 31, 2013 (a) August 31, 2013 (a) (Unaudited) (Unaudited) (Unaudited) Net Asset Value, Beginning of Year/Period $ $ $ Investment Operations: Net investment income (loss) - (b) ) Net realized and unrealized gain on investments (f) Total from investment operations Net Asset Value, End of Year/Period $ $ $ Total Return (c) % (d) % (d) % (d) Ratios/Supplemental Data Net assets, end of year/period (in 000's) $ $ $ Ratio of expenses to average net assets: Before fees waived and expenses absorbed % (e) % (e) % (e) After fees waived and expenses absorbed % (e) % (e) % (e) Ratio of net investment income (loss): Before fees waived and expenses absorbed )% (e) )% (e) )% (e) After fees waived and expenses absorbed )% (e) )% (e) % (e) Portfolio turnover rate 32 % (d) 32 % (d) 32 % (d) (a) The Stringer Growth Fund commenced opertations on March 28, 2013. (b) Net investment income resulted in less than $0.01 per share. (c) Total Return represents the rate that the investor would have earned or lost on an investment in the Fund, assuming reinvestment of dividends. (d) Not annualized. (e) Annualized. (f) Realized and unrealized gain per share does not correlate to the aggregate of the net realized and unrealized loss on the Statements of Operations for the period ended August 31, 2013, primarily due to the timing of the sales and repurchases of the Fund's shares in relation to fluctuating market values of the Fund's portfolio. The accompanying notes are an integral part of these financial statements. 6 Stringer Funds SEMI-ANNUAL REPORT Stringer Growth Fund NOTES TO THE FINANCIAL STATEMENTS August 31, 2013 (Unaudited) 1.ORGANIZATION AND SIGNIFICANT ACCOUNTING POLICIES The Stringer Growth Fund (the “Fund”) is a series of 360 Funds (the “Trust”). The Trust was organized on February 25, 2005 as a Delaware statutory trust. The Trust is registered as an open-end management investment company under the Investment Company Act of 1940 (the “1940 Act”). The Fund is a non-diversified Fund. As a non-diversified Fund, it may invest a significant portion of its assets in a small number of companies. The Fund’s investment objective is long-term growth of capital. The Fund’s investment adviser is Stringer Asset Management, LLC (the “Adviser”). The Fund offers three classes of shares, Class A, Class C and Institutional Class shares. Each class of shares commenced operations on March 28, 2013. Each class differs as to sales and redemption charges and ongoing fees. Income and realized/unrealized gains or losses are allocated to each class based on relative share balances. The following is a summary of significant accounting policies consistently followed by the Fund. The policies are in conformity with accounting principles generally accepted in the United States of America (“GAAP”). a)Investment Valuation – Equity securities, including Exchange Traded Funds (“ETFs”), listed on a securities exchange or quoted on a national market system are valued at 4:00 p.m., New York time, on the day of valuation. Price information on listed securities is taken from the exchange where the security is primarily traded. Equity securities that are traded on the NASDAQ National Market System, for which quotes are readily available, are valued at the official closing price. Securities that are listed on an exchange but which are not traded on the valuation date are valued at the most recent bid quotation. To the extent these securities are actively traded and valuation adjustments are not applied, they are categorized in Level 1 of the fair value hierarchy described below. When an equity security is valued by an independent pricing service using factors other than market quotations or the market is considered inactive, they will be categorized in Level 2. Money market funds are valued at their net asset value of $1.00 per share and are categorized as Level 1. Securities with maturities of 60 days or less may be valued at amortized cost, which approximates fair value and would be categorized as Level 2. The Funds normally use pricing services to obtain market quotations. Securities and assets for which representative market quotations are not readily available or which cannot be accurately valued using the Funds’ normal pricing procedures are valued at fair value as determined in good faith under policies approved by the Board of Trustees (the “Board”). Depending on the relative significance of valuation inputs, fair valued securities may be classified in either Level 2 or Level 3 of the fair value hierarchy.Fair value pricing may be used, for example, in situations where (i) a portfolio security, such as a small-cap stock, is so thinly traded that there have been no transactions for that stock over an extended period of time or the validity of a market quotation received is questionable; (ii) the exchange on which the portfolio security is principally traded closes early; (iii) trading of the particular portfolio security is halted during the day and does not resume prior to the Fund’s net asset value calculation; or (iv) the security or warrant is a restricted security not registered under federal securities laws purchased through a private placement not eligible for resale. Because a fair value determination is based on an assessment of the value of the security pursuant to the policies approved by the Fund’s Board, the fair value price may differ substantially from the price at which the security may ultimately be traded or sold. The differences could be material. As of August 31, 2013, no securities were fair valued as determined by the Board. In accordance with the authoritative guidance on fair value measurements and disclosure under GAAP, the Fund discloses fair value of its investments in a hierarchy that prioritizes the inputs to valuation techniques used to measure fair value. The objective of a fair value measurement is to determine the price that would be received to sell an asset or paid to transfer a liability in an orderly transaction between market participants at the measurement date (an exit price). Accordingly, the fair value hierarchy gives the highest priority to quoted prices (unadjusted) in active markets for identical assets or liabilities (Level 1) and the lowest priority to unobservable inputs (Level 3). The three levels of the fair value hierarchy under ASC 820 are described below: Level 1 – Quoted prices in active markets for identical securities. Level 2 – Other significant observable inputs (including quoted prices for similar securities, interest rates, prepayment speeds, credit risk, etc.). Level 3 – Significant unobservable inputs (including the Fund’s own assumptions in determining the fair value of investments). The inputs or methodology used for valuing securities are not an indication of the risk associated with investing in those securities. 7 Stringer Funds
